          Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Jeremy Pinson,                                      No. CV-19-00422-TUC-RM
10                   Plaintiff,                          ORDER
11   v.
12   J. Dukett, et al.,
13                   Defendants.
14
15            Pending before the Court is Plaintiff’s Motion to Amend/Correct Complaint. (Doc.

16   16.) For the following reasons, the Court will grant leave to amend and will order service
17   of the First Amended Complaint upon Defendants E. Shaw, J. Coyle, M. Vilareal, T.

18   Schneider, J. Dukett, G. Shields, and the United States. Defendants E. Shaw, J. Coyle, M.

19   Vilareal, T. Schneider, J. Dukett, and G. Shields will be required to answer Count Two

20   and the United States will be required to answer Count Three.
21            Plaintiff filed a pro se Complaint alleging civil rights violations pursuant to Bivens

22   v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971) on August 26, 2019.

23   (Doc. 1.) On January 21, 2020, this Court issued a Screening Order directing Defendant

24   Karlan to answer Count One of Plaintiff’s Complaint and dismissing the remaining

25   claims and defendants without prejudice. (Doc. 7.) Plaintiff filed the Motion for Leave to

26   Amend/Correct Complaint and attached a proposed First Amended Complaint (FAC) on
27   March 4, 2020. (Doc. 16.) The FAC adds a cause of action pursuant to the Federal Tort

28   Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680, and reasserts her constitutional claims
       Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 2 of 10



 1   pursuant to Bivens, 403 U.S. 388. (Doc. 16-1.) The FAC names as defendants: J. Dukett,
 2   T. Schneider, E. Shaw, J. Karlan, J. Coyle, G. Shields, M. Vilareal, and J. Carey, officers
 3   at United States Penitentiary-Tucson (USP-Tucson); Ann Ash, S. Waite, and Heidi
 4   Haight-Biehler, doctors at USP-Tucson; and the United States. (Id.) Plaintiff seeks
 5   monetary relief in an amount to be determined against each individual defendant and in
 6   the amount of $299,000 against the United States. (Id. at 6.) Plaintiff also seeks an
 7   injunction against the United States prohibiting its staff at USP-Tucson from retaliating
 8   against Plaintiff by labeling her a snitch and harassing her. (Id.)
 9          A party may amend its pleading once as a matter of course within 21 days of
10   serving it. Fed. R. Civ. P. 15(a)(1)(a). In all other cases, a party may amend its pleading
11   only with the opposing party’s written consent or with leave of court, which should be
12   freely given when justice so requires. Fed. R. Civ. P. 15(a)(2). Plaintiff may not amend
13   her Complaint as a matter of right at this stage. Defendant has neither consented to nor
14   opposed amendment, and the time for responding to the Motion for Leave to Amend has
15   expired. LRCiv 7.2(c).
16          The Court finds that justice requires that Plaintiff be given leave to amend. See
17   Day v. LSI Corp., 174 F. Supp. 3d 1130, 1152 (D. Ariz. 2016), aff'd, 705 F. App'x 539
18   (9th Cir. 2017) (factors relevant in determining whether leave to amend should be granted
19   include “undue delay, bad faith or dilatory motive on the part of the movant, repeated
20   failure to cure deficiencies by amendments previously allowed, undue prejudice to the
21   opposition party by virtue of the allowance of the amendment, [and] futility of
22   amendment.”); see also DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir.
23   1987) (“The party opposing amendment bears the burden of showing prejudice.”). “As a
24   general rule, when a plaintiff files an amended complaint, the amended complaint
25   supersedes the original, the latter being treated thereafter as non-existent.” Rhodes v.
26   Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010) (internal quotations omitted).
27   ....
28   ....


                                                  -2-
          Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 3 of 10



 1   I.       Count One
 2            In Count One of the FAC, Plaintiff alleges that her Eighth Amendment rights were
 3   violated while she was being held in a “secure cell” in the Special Housing Unit (SHU).
 4   (Id. at 3.) Plaintiff alleges that on or about April 25 to April 29, 2019, she cut herself
 5   (self-mutilated) and subsequently was placed in hand restraints and her cell was searched
 6   for razor blades. (Id.) Plaintiff alleges that during the search, Defendants Karlan, Shaw,
 7   Coyle, and Vilareal located a journal in which Plaintiff was recording her observations of
 8   the Defendants engaging in misconduct. (Id.) Plaintiff alleges that, upon discovering this
 9   information, Defendants, from about April 25 to May 22, would scream “Pinson’s a
10   snitch” while doing their rounds within earshot of forty other inmates. (Id.) Plaintiff
11   further alleges that Defendants Schneider, Dukett, Shields, and Carey also harassed her
12   by calling her a “snitch.” (Id.) Plaintiff states that she experienced depression, anxiety,
13   insomnia, and self-harm as a result of Defendants’ actions. (Id.) Plaintiff further alleges
14   that she never pursued administrative remedies because her counselor Daniel Diaz
15   refused to provide or process her forms. (Id.)
16            As previously discussed in the Court’s screening order, the Court construes Count
17   One as an Eighth Amendment threat-to-safety claim. (See Doc. 7 at 5.) To state a claim
18   for failure to protect or threats to safety, an inmate must allege facts to support that she
19   was incarcerated under conditions posing a substantial risk of harm and that prison
20   officials were “deliberately indifferent” to those risks. Farmer v. Brennan, 511 U.S. 825,
21   832-33 (1994). To adequately allege deliberate indifference, a plaintiff must allege facts
22   to support that a defendant knew of, but disregarded, an excessive risk to inmate safety.
23   Id. at 837. That is, “the official must both [have been] aware of facts from which the
24   inference could be drawn that a substantial risk of serious harm exist[ed], and he must
25   also [have] draw[n] the inference.” Id. Thus, Plaintiff must allege facts to support when
26   and how any particular defendant knew of a substantial risk of harm to Plaintiff and that
27   the defendant disregarded or failed to take steps to protect Plaintiff.
28


                                                  -3-
         Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 4 of 10



 1              In the original Complaint, Plaintiff alleged that Defendant Karlan provided her
 2   with a new razor blade. (Doc. 1 at 3.) Based on that allegation, the Court ordered
 3   Defendant Karlan to answer Count One of Plaintiff’s original Complaint. (Doc. 7 at 9.)
 4   Plaintiff has not included the allegation that Defendant Karlan provided her with a razor
 5   blade in Count One of the proposed FAC. Plaintiff’s allegations against all Defendants in
 6   Count One are limited to allegations that Defendants verbally harassed her. (Doc. 16-1 at
 7   3.) As previously discussed in the screening order, verbal harassment or abuse alone is
 8   not sufficient to state a cause of action under 42 U.S.C. § 1983. (See Doc. 7 at 5-6); see
 9   also Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987).
10              “As a general rule, when a plaintiff files an amended complaint, the amended
11   complaint supersedes the original, the latter being treated thereafter as non-existent.”

12   Robinson, 621 F.3d at 1005. Because Plaintiff has failed to state a claim against any of

13   the Defendants named in Count One, Count One will be dismissed. Defendant Carey,

14   who is not named in any other counts, will be dismissed.

15        II.      Count Two

16              In Count Two of the FAC, Plaintiff reincorporates the facts stated in Count One
     and alleges the following additional facts: Defendant Blanckensee 1 had banned razors in
17
     SHU from April 20 to May 22 due to inmates’ suicide attempts. (Doc. 16-1 at 4.)
18
     Defendant Karlan threw a “brand new razor” into Plaintiff’s cell and screamed, “Kill
19
     yourself you [illegible] bitch.” (Id.) Plaintiff showed the razor to Defendants Shaw,
20
     Coyle, Vilareal, Schneider, Dukett, and Shields and told them to “get it out” of her cell,
21
     which they did not do. (Id.) Plaintiff alleges that Defendants knew she was at risk of
22
     suicide and self-harm and had observed her cutting herself and “bleeding heavily from
23
     [her] scrotum,” yet did nothing to remove the razor blade from Plaintiff’s possession and
24
     did not notify their supervisors or medical staff. (Id.) Plaintiff further alleges that her
25
     injuries were reported to Defendants Waite, Ash, and Haight-Biehler, who did not
26
     thereafter examine or treat her injuries (Id.) Plaintiff further alleges that she never
27
     pursued administrative remedies because her counselor Daniel Diaz refused to provide or
28
     1
         Plaintiff’s FAC does not name a Defendant Blanckensee. (See Doc. 16-1 at 2, 7.)

                                                  -4-
      Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 5 of 10



 1   process her forms. (Id.) As a result of Defendants’ actions, Plaintiff alleges that she
 2   suffered a laceration on her arm, scarring, nerve damage, depression, anxiety, and
 3   suicidality. (Id.) The Court construes Count Two as to Defendants Karlan, Shaw, Coyle,
 4   Vilareal, Schneider, Dukett, and Shields as an Eighth Amendment threat-to-safety claim.
 5   The Court construes Count Two as to Defendants Waite, Ash, and Haight-Biehler as an
 6   Eighth Amendment medical care claim.
 7          A. Threat to Safety Claim
 8          To state a claim for failure to protect or threats to safety, an inmate must allege
 9   facts to support that she was incarcerated under conditions posing a substantial risk of
10   harm and that prison officials were “deliberately indifferent” to those risks. Farmer v.
11   Brennan, 511 U.S. 825, 832-33 (1994). To adequately allege deliberate indifference, a

12   plaintiff must allege facts to support that a defendant knew of, but disregarded, an

13   excessive risk to inmate safety. Id. at 837. That is, “the official must both [have been]

14   aware of facts from which the inference could be drawn that a substantial risk of serious

15   harm exist[ed], and he must also [have] draw[n] the inference.” Id. Thus, Plaintiff must

16   allege facts to support when and how any particular defendant knew of a substantial risk
     of harm to Plaintiff and that the defendant disregarded or failed to take steps to protect
17
     Plaintiff. Pro se pleadings are liberally construed and may not be dismissed without
18
     allowing an opportunity to present evidence unless it appears “beyond doubt that plaintiff
19
     can prove no set of facts in support of his claim which would entitle him to relief.”
20
     Haines v. Kerner, 404 U.S. 519, 520 (1972) (internal quotations omitted).
21
            Liberally construed, Plaintiff has sufficiently stated an Eighth Amendment threat-
22
     to-safety claim against Defendants Karlan, Shaw, Coyle, Vilareal, Schneider, Dukett, and
23
     Shields in Count Two to the extent that Plaintiff seeks monetary relief.
24
            B. Medical Care Claim
25
            To state a § 1983 medical claim, a plaintiff must show (1) a “serious medical
26
     need” by demonstrating that failure to treat the condition could result in further
27
     significant injury or the unnecessary and wanton infliction of pain and (2) the defendant’s
28


                                                -5-
       Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 6 of 10



 1   response was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.
 2   2006).
 3            “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
 4   1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must
 5   both know of and disregard an excessive risk to inmate health; “the official must both be
 6   aware of facts from which the inference could be drawn that a substantial risk of serious
 7   harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837
 8   (1994). Deliberate indifference in the medical context may be shown by a purposeful act
 9   or failure to respond to a prisoner’s pain or possible medical need and harm caused by the
10   indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
11   prison official intentionally denies, delays, or interferes with medical treatment or by the

12   way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.

13   97, 104-05 (1976); Jett, 439 F.3d at 1096.

14            Deliberate indifference is a higher standard than negligence or lack of ordinary

15   due care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross

16   negligence will constitute deliberate indifference.” Clement v. California Dep’t of Corr.,
     220 F. Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622
17
     F.2d 458, 460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical
18
     malpractice” do not support a claim under § 1983). “A difference of opinion does not
19
     amount to deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v.
20
     Vild, 891 F.2d 240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is
21
     insufficient to state a claim against prison officials for deliberate indifference. See
22
     Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). The
23
     indifference must be substantial. The action must rise to a level of “unnecessary and
24
     wanton infliction of pain.” Estelle, 429 U.S. at 105.
25
              Conclusory and vague allegations will not support a cause of action. Ivey v. Bd. of
26
     Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal
27
     interpretation of a civil rights complaint may not supply essential elements of the claim
28
     that were not initially pled. Id.


                                                  -6-
       Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 7 of 10



 1          Plaintiff fails to state a claimin Count Two against USP-Tucson medical doctors
 2   Waite, Ash, and Haight-Biehler. Plaintiff does not describe when or how Waite, Ash, and
 3   Haight-Biehler were informed of her injuries beyond stating that they were informed by
 4   Nurse Williams. Plaintiff does not provide sufficient facts explaining how or why Waite,
 5   Ash, and Haight-Biehler’s non-treatment of Plaintiff under the alleged circumstances rose
 6   to the level of deliberate indifference. Plaintiff’s allegations as to Waite, Ash, and Haight-
 7   Biehler are too vague and conclusory to support a deliberate indifference claim, and
 8   Waite, Ash, and Haight-Biehler will be dismissed.
 9      III.   Count Three
10          In Count Three of the FAC, Plaintiff reincorporates the facts as stated in Counts
11   One and Two and alleges the following additional facts: Plaintiff was placed in a cell

12   with a cellmate who threatened her. (Doc. 16-1 at 5.) Plaintiff notified Officer Vasquez

13   that she feared for her safety and requested to be separated, but he did not separate her

14   from her cellmate. (Id.) Plaintiff asserts that Officer Vasquez violated BOP policy by

15   failing to separate them. (Id.) Later, Plaintiff’s cellmate “attacked and tried to rape [her]

16   beating her with closed fists for nearly ten minutes.” (Id.) Upon observing Plaintiff’s
     injuries, prison staff transported her to the emergency room at Tucson Medical Center.
17
     (Id.) Plaintiff claims she suffered a broken nose, bruises, lacerations, a concussion, and
18
     mental health repercussions as a result. (Id.) Count Three raises a claim under the Federal
19
     Tort Claims Act (FTCA) and state law claims of assault, battery, negligence, and
20
     intentional infliction of emotional distress. (Id. at 5.) Attached to the FAC is a letter
21
     acknowledging receipt of Plaintiff’s administrative claim on August 15, 2019 pursuant to
22
     the FTCA. (Id. at 8.)
23
            The FTCA waives the United States’ sovereign immunity from suit for injury or
24
     loss of property, or personal injury or death caused by the negligent or wrongful act or
25
     omission of any employee of the Government while acting within the scope of his or her
26
     office or employment, under the circumstances where the United States, if a private
27
     person, would be liable to the claimant in accordance with the law of the place where the
28
     act or omission occurred. 28 U.S.C. § 1346(b)(1). Thus, relief under the FTCA may be


                                                 -7-
      Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 8 of 10



 1   sought for negligent acts or omissions of employees or agents of the federal government.
 2   See Vander v. United States Dep’t of Justice, 268 F.3d 661, 663 (9th Cir. 2001); Westbay
 3   Steel, Inc. v. United States, 970 F.2d 648, 651 (9th Cir. 1992). Claims under the FTCA
 4   may only be brought against the United States. 28 U.S.C. §§ 1346(b), 2679(a); Allen v.
 5   Veterans Admin., 749 F.2d 1386, 1388 (9th Cir. 1984) (individual agencies of the United
 6   States may not be sued). The only relief provided for in the FTCA is money damages; the
 7   statute does not submit the United States to injunctive relief. Westbay Steel, Inc., 970
 8   F.2d at 651.
 9          Plaintiff has alleged sufficient facts that, if proven, could show that Plaintiff
10   suffered personal injury caused by the negligent or wrongful act of omission of a United
11   States employee while acting within the scope of his employment. The United States will

12   be required to answer Count Three of the FAC to the extent that Plaintiff seeks money

13   damages under the FTCA. The United States shall also respond to Plaintiff’s state law

14   claims of assault, battery, negligence, and intentional infliction of emotional distress and

15   address whether the Court should exercise supplemental jurisdiction over them. See City

16   of Chicago v. Int'l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (“Depending on a host of
     factors. . . district courts may decline to exercise jurisdiction over supplemental state law
17
     claims.”) As the FTCA does not permit injunctive relief, Plaintiff’s claim for injunctive
18
     relief against the United States will be dismissed.
19
            Accordingly,
20
            IT IS ORDERED that:
21
            (1) Plaintiff’s Motion for Leave to Amend/Correct Complaint (Doc. 16) is
22
                granted. The Clerk of Court shall docket the proposed Amended Complaint,
23
                filed as an exhibit to Doc. 16, as Plaintiff’s First Amended Complaint.
24
            (2) Count One is dismissed without prejudice.
25
            (3) Defendants J. Karlan, E. Shaw, J. Coyle, M. Vilareal, T, Schneider, J. Dukett,
26
                and G. Shields must answer Count Two to the extent set forth herein.
27
            (4) Defendant United States must answer Count Three to the extent set forth
28
                herein.


                                                 -8-
     Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 9 of 10



 1       (5) Defendants J. Carey, Ann Ash, S. Waite, and Heidi Haight-Biehler are
 2           dismissed without prejudice.
 3       (6) Plaintiff’s claim for injunctive relief against the United States is dismissed.
 4       (7) The Clerk of Court must send Plaintiff a service packet including the First
 5           Amended Complaint, this Order, and both summons and request for waiver
 6           forms for Defendants Shaw, Coyle, Vilareal, Schneider, Dukett, Shields, and
 7           the United States.
 8       (8) Plaintiff must complete and return the service packet to the Clerk of Court
 9           within 21 days of the date of filing of this Order. The United States Marshal
10           will not provide service of process if Plaintiff fails to comply with this Order.
11       (9) The United States Marshal must for the individual Defendants Shaw, Coyle,
12           Vilareal, Schneider, Dukett, and Shields, personally serve a copy of the
13           Summons, First Amended Complaint, and this Order at Government expense,
14           pursuant to Rule 4(e)(2) and (i)(3) of the Federal Rules of Civil Procedure.
15       (10) The United States Marshal must send by certified mail a copy of the
16           Summons for the United States, the First Amended Complaint, and this Order
17           to (1) the civil process clerk at the office of the United States Attorney for the
18           District of Arizona and (2) the Attorney General of the United States,
19           pursuant to Rule 4(i)(1) of the Federal Rules of Civil Procedure.
20       (11) If Plaintiff does not either obtain a waiver of service of the summons or
21           complete service of the Summons and First Amended Complaint on a
22           Defendant within 90 days of the filing of the Complaint or within 60 days of
23           the filing of this Order, whichever is later, the action may be dismissed. Fed.
24           R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
25       (12) The United States Marshal must retain the Summons, a copy of the First
26           Amended Complaint, and a copy of this Order for future use.
27
28


                                              -9-
     Case 4:19-cv-00422-RM Document 21 Filed 04/27/20 Page 10 of 10



 1       (13) Defendants must answer the Complaint or otherwise respond by appropriate
 2           motion within the time provided by the applicable provisions of Rule 12(a) of
 3           the Federal Rules of Civil Procedure.
 4       Dated this 24th day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 10 -
